DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant has elected the invention of group I, claims 1-3, and 14-17 for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 14, claim 14 recites “a tuned pipe temperature generating a tuned pipe temperature signal” in line 3. It is unclear to the examiner how a temperature of a tuned pipe can generate a signal? The examiner believes that the applicant intended to recite something along the lines of “a tuned pipe temperature sensor generating a tuned pipe temperature signal”.
In re claim 15, claim 15 recites “a tuned pipe temperature generating a tuned pipe temperature signal” in lines 1-2. It is unclear to the examiner how a temperature of a tuned pipe 
In re claim 16, claim 16 recites “a tuned pipe pressure generating a tuned pipe pressure signal” in lines 1-2. It is unclear to the examiner how a pressure of a tuned pipe can generate a signal? The examiner believes that the applicant intended to recite something along the lines of “a tuned pipe pressure sensor generating a tuned pipe pressure signal”. 
In re claim 17, claim 17 recites “an exhaust manifold pressure generating an exhaust manifold pressure signal” in lines 1-2. It is unclear to the examiner how a pressure of an exhaust manifold can generate a signal? The examiner believes that the applicant intended to recite something along the lines of “an exhaust manifold pressure sensor generating an exhaust manifold pressure signal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejecteda)(1) as being anticipated by Ahern (U.S. 5427083).
Regarding claim 1, Ahern teaches a method of controlling a two-stroke engine (“…this may be particularly desirable with respect to a two stroke cycle engine”; [Col. 3, ln 45-54]) comprising: 
determining a barometric pressure (ambient pressure; [Col. 6, ln 33-36]); 
determining air intake temperature (manifold charge air temperature; [Col. 6, ln 33-36]; also see intake air temperature; [Col. 2, ln 3-11]); 
determining an exhaust manifold pressure (exhaust pressure; [Col. 6, ln 33-36]); 
determining a tuned pipe pressure ([Col. 6, ln 33-36]; note: a tuned pipe is connected to, and downstream of an exhaust manifold, and as such is considered to be included within an exhaust manifold pressure; also see [Col. 7, ln 12-20]); 
determining an engine speed (engine speed; [Col. 6, ln 33-36]); 
determining a trapped air mass estimation (“…calculations can be on the basis of the actual mass of air trapped in the engine cylinder per cycle”’ [Col. 3, ln 45-54]) based on: 
barometric pressure (as explained above), 
intake temperature (as explained above), 
engine speed (as explained above), 
tuned pipe pressure (as explained above) and 
exhaust manifold pressure (as explained above); and 
generating a fuel pulsewidth (“…appropriate signal is given to the fuel injector to effect delivery for the required amount of fuel to the respective cylinders of the engine”; [Col. 7, ln 8-11]) in response to the trapped air mass estimation.
Regarding claim 2, see claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahern (U.S. 5427083).
Regarding claim 3, Ahern teaches the method of claim 1, but fails to teach determining aexhaust pipe temperature and determining trapped air mass estimation based on the  exhaust pipe temperature.
However, the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art and is also routinely used by those of ordinary skill.  
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate using an exhaust pipe temperature in the estimation of a trapped air mass, since the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art.

Claims 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Ahern (U.S. 5427083) in view of Scharfenberg (U.S. 20100036585)
Regarding claim 14,
a barometric pressure sensor generating a barometric pressure signal (ambient pressure; [Col. 6, ln 33-36]); 
an engine speed sensor generating an engine speed signal (engine speed; [Col. 6, ln 33-36]); 
an intake air temperature sensor generating an intake air temperature signal (manifold charge air temperature; [Col. 6, ln 33-36]; also see intake air temperature; [Col. 2, ln 3-11]); 
a two-stroke engine (“…this may be particularly desirable with respect to a two stroke cycle engine”; [Col. 3, ln 45-54]); 
a fuel system (fuel injection system; [Col. 4, ln 53-58]) comprising: 
a fuel injector ([Col. 7, ln 8-11]); and 
a controller (ECU; [Col. 1, ln 9-16])  controlling the fuel injector with a fuel pulsewidth (“…appropriate signal is given to the fuel injector to effect delivery for the required amount of fuel to the respective cylinders of the engine”; [Col. 7, ln 8-11]) determined by determining a trapped air mass estimation in response to: 
the barometric pressure signal (as explained above), 
the engine speed signal (as explained above), and 
the intake air temperature signal (as explained above) and 
generating a fuel pulsewidth in response to the trapped air mass estimation (as explained above).
However, Ahern is silent regarding:
a tuned pipe temperature generating a tuned pipe temperature signal;
a fuel pressure sensor, 
fuel temperature sensor
However, the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art and is also routinely used by those of ordinary skill.  
Scharfenberg teaches a fuel system having, inter alia,
a fuel pressure sensor (fuel rail pressure sensor 22; [0011]), 
fuel temperature sensor (fuel temperature sensor; [0016]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate using a fuel pressure sensor, and a fuel temperature sensor in the fuel system, as clearly taught by Scharfenberg, in order to monitor the precision of the fuel system control and react in real time to changes in engine demand ([0019]).
Further, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate using an exhaust pipe temperature in the estimation of a trapped air mass, since the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art.
Regarding claim 15-17, see claims 14 and 1-3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747       

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747